FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALVARO CHAVEZ-ACEVEDO,                            No. 08-71351

               Petitioner,                        Agency No. A073-922-981

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Alvaro Chavez-Acevedo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003), and we deny the petition for review.

       The BIA did not abuse its discretion in denying Chavez-Acevedo’s second

motion to reopen as untimely because it was filed more than 90 days after the

BIA’s final order of removal and Chavez-Acevedo failed to demonstrate that he

qualified for any exceptions to the 90-day time limit. See 8 U.S.C.

§ 1229a(c)(7)(C)(i) (motion to reopen must be filed within ninety days of final

administrative order of removal); 8 C.F.R. § 1003.2(c)(3) (listing exceptions to the

time limitation).

      Chavez-Acevedo’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                      08-71351